DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/21/2022 has been entered. Claims 1, 3-4, 6-18, and 21-22 are currently pending. Claims 2, 5, and 19-20 have been cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tianyi He on 06/16/2022.

The application has been amended as follows: 
15. (currently amended) An electronic device comprising: a housing wall; a first phased antenna array; a second phased antenna array having fewer antennas than the first phased antenna array, wherein the first and second phased antenna arrays are configured to radiate at a frequency greater than 10 GHz through the housing wall; and control circuitry coupled to the first and second phased antenna arrays and configured to: 8sample a first set of signal beams, generated by the first phased antenna array while the second phased antenna array is inactive and generated by the second phased antenna array while the first phased antenna array is inactive, in an order from coarser beams to finer beams; and sample a second set of signal beams generated by a combined phased antenna array formed from  the first and second phased antenna arrays subsequent to sampling the first set of signal beams.

Allowable Subject Matter
Claims 1, 3-4, 6-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In response to remarks submitted by Applicants filed 04/21/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of an electronic device comprising: a first phased antenna array; a second phased antenna array having fewer antennas than the first phased antenna array, the first and second phased antenna arrays being configured to convey radio- frequency signals at a frequency greater than 10 GHz; and control circuitry coupled to the first and second phased antenna arrays, wherein the control circuitry is configured to operate the first and second phased antenna arrays in: a first mode in which the first phased antenna array forms a first signal beam at a first beam pointing angle while the second phased antenna array is inactive, a second mode in which antennas from both 2the first phased antenna array and the second phased antenna array form a second signal beam at a second beam pointing angle, and a third mode in which the second phased antenna array forms a third signal beam at a third beam pointing angle while the first phased antenna array is inactive; and a beam table that identifies a first set of signal beams for use in the first mode, a second set of signal beams for use in the second mode, and a third set of signal beams for use in the third mode, the first set of signal beams being larger than the third set of signal beams, and the second set of signal beams being larger than the first set of signal beams.
Mow et al. (US 10418687 B2) teaches of an electronic device comprising: a first phased antenna array; a second phased antenna array having fewer antennas than the first phased antenna array, the first and second phased antenna arrays being configured to convey radio- frequency signals at a frequency greater than 10 GHz; and control circuitry coupled to the first and second phased antenna arrays.
Rom et al. (US 20210028540 A1) teaches wherein the control circuitry is configured to operate the first and second phased antenna arrays in: a first mode in which the first phased antenna array forms a first signal beam at a first beam pointing angle while the second phased antenna array is inactive, a second mode in which antennas from both 2the first phased antenna array and the second phased antenna array form a second signal beam and a third mode in which the second phased antenna array forms a third signal beam at a third beam pointing angle while the first phased antenna array is inactive.
Park et al. (US 20210159596 A1) teaches a second mode in which antennas from both 2the first phased antenna array and the second phased antenna array form a second signal beam at a second beam pointing angle.
He et al. (US 20190150003 A1) teaches a beam table that identifies a first set of signal beams for use in the first mode, a second set of signal beams for use in the second mode.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
and a third set of signal beams for use in the third mode, the first set of signal beams being larger than the third set of signal beams, and the second set of signal beams being larger than the first set of signal beams.
Claims 3-4 and 6-14 are dependent therefrom and are included in the allowable subject matter. 
Regarding independent claim 15, patentability is indicated as existing, at least in part, with the claimed features of an electronic device comprising: a housing wall; a first phased antenna array; a second phased antenna array having fewer antennas than the first phased antenna array, wherein the first and second phased antenna arrays are configured to radiate at a frequency greater than 10 GHz through the housing wall; and control circuitry coupled to the first and second phased antenna arrays and configured to: 8sample a first set of signal beams, generated by the first phased antenna array while the second phase antenna array is inactive and generated by the second phased antenna array while the first phased antenna array is inactive, in an order from coarser beams to finer beams; and sample a second set of signal beams generated by a combined phased antenna array formed from  the first and second phased antenna arrays subsequent to sampling the first set of signal beams.
Mow et al. (US10418687B2) teaches an electronic device comprising: a housing wall; a first phased antenna array; a second phased antenna array having fewer antennas than the first phased antenna array, wherein the first and second phased antenna arrays are configured to radiate at a frequency greater than 10 GHz through the housing wall; and control circuitry coupled to the first and second phased antenna arrays.
Rom et al. (US 20210028540 A1) teaches control circuitry coupled to the first and second phased antenna arrays and configured to: 8sample a first set of signal beams, generated by the first phased antenna array while the second phase antenna array is inactive and generated by the second phased antenna array while the first phased antenna array is inactive; and sample a second set of signal beams generated by a combined phased antenna array formed from the first and second phased antenna arrays.
Maltsev et al. (US 20130308717 A1) teaches sample a first set of signal beams in an order from coarser beams to finer beams.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
control circuitry coupled to the first and second phased antenna arrays and configured to: 8sample a first set of signal beams, generated by the first phased antenna array while the second phase antenna array is inactive and generated by the second phased antenna array while the first phased antenna array is inactive, in an order from coarser beams to finer beams; and sample a second set of signal beams generated by a combined phased antenna array formed from  the first and second phased antenna arrays subsequent to sampling the first set of signal beams.
Claim 16-18 are dependent therefrom and are included in the allowable subject matter. 
Regarding independent claim 21, patentability is indicated as existing, at least in part, with the claimed features of an electronic device comprising: a logic board; a baseband processor mounted to the logic board; an intermediate frequency integrated circuit (IFIC) mounted to the logic board and coupled to the baseband processor over a baseband path; a first antenna module, the first antenna module having a first phased antenna array and a first radio-frequency integrated circuit (RFIC) coupled to the first phased antenna array; a second antenna module on the logic board, the second antenna module having a second phased antenna array and a second RFIC coupled to the second phased antenna array, the first and second phased antenna arrays being configured to convey radio-frequency signals at a frequency greater than 10 GHz, wherein the IFIC is coupled to the second RFIC over an intermediate frequency path; and a third antenna module external to the logic board and having a third phased antenna array that is coupled to the second RFIC over a radio-frequency path, wherein the first RFIC is coupled to the second RFIC over a local oscillator path, and the first and second RFICs share a local oscillator signal over the local oscillator path.
Cho et al. (US 20210044026 A1) teaches an electronic device comprising: a logic board; a baseband processor mounted to the logic board; an intermediate frequency integrated circuit (IFIC) mounted to the logic board and coupled to the baseband processor over a baseband path; a first antenna module, the first antenna module having a first phased antenna array and a first radio-frequency integrated circuit (RFIC) coupled to the first phased antenna array; a second antenna module on the logic board, the second antenna module having a second phased antenna array and a second RFIC coupled to the second phased antenna array, the first and second phased antenna arrays being configured to convey radio-frequency signals at a frequency greater than 10 GHz, wherein the IFIC is coupled to the second RFIC over an intermediate frequency path.
Chayat et al. (US 20180309473 A1)  and Cavin (US 8023913 B2) teach wherein the first RFIC is coupled to the second RFIC over a local oscillator path, and the first and second RFICs share a local oscillator signal over the local oscillator path.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
a third antenna module external to the logic board and having a third phased antenna array that is coupled to the second RFIC over a radio-frequency path.
Claim 22 is dependent therefrom and is included in the allowable subject matter. 

Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
06/17/2022